Dear Mr. Potts:
As outlined in your request, you question if the City of Covington may use the proceeds of a special tax for something other than the purpose for which it was levied. The special tax at issue was dedicated for an aerial ladder and for additions to the fire station.
In short, the answer to your question is no. The proceeds of a special tax cannot be used for any other purpose than that for which it was levied.1 Our office has consistently opined that the proceeds of a tax levied for a specific purpose can only be used for that purpose.2
It is, therefore, our opinion that the City of Covington may not use the proceeds of the special tax at issue for anything other than the purchase of an aerial ladder and for additions to the fire station, the purpose for which the tax was levied.
We trust that this adequately responds to your request. If you have any questions, please contact us.
With kindest regards,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  February 28, 2003
1 La.R.S. 39:704
2 Atty. Gen. Op. No. 02-0381